                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.      CV 17-6888-KK                                           Date: December 17, 2018
 Title: Cecilia Vasquez De Herrera v. Nancy A. Berryhill



Present: The Honorable KENLY KIYA KATO, UNITED STATES MAGISTRATE JUDGE


               DEB TAYLOR                                               Not Reported
                Deputy Clerk                                           Court Reporter


     Attorney(s) Present for Plaintiff(s):                  Attorney(s) Present for Defendant(s):
                None Present                                            None Present

Proceedings:      (In Chambers) Order to Show Cause Why Action Should Not Be Dismissed
                  For Failure to Prosecute and Comply With Court Orders


                                                  I.
                                             BACKGROUND

        On September 19, 2017, Plaintiff Cecilia Vasquez De Herrera (“Plaintiff”) filed a Complaint
challenging the denial of her application for Disability Insurance Benefits and Title XVI
Supplemental Security Income by the Commissioner of the Social Security Administration
(“Defendant”). ECF Docket No. (“Dkt.”) 1.

        On September 20, 2017, the Court issued a Case Management Order (“CMO”) setting
various dates, including the date by which Plaintiff was required to serve her portion of a Joint
Stipulation on Defendant and the date by which the parties were to file a Joint Stipulation with the
Court. Dkt. 9.

         On January 18, 2018, May 1, 2018, May 18, 2018, June 6, 2018, August 8, 2018, and October
9, 2018, the Court granted the parties’ six stipulations for extensions of time to file the Joint
Stipulation. Dkt. 15, 20, 22, 24, 26, 28. In the Court’s October 9, 2018 Order granting the sixth
stipulation, the Court advised “[n]o further extensions will be granted.” Dkt. 28. Accordingly,
Plaintiff was required to serve her portion of the Joint Stipulation on Defendant no later than
October 15, 2018, and the Joint Stipulation was due to be filed on or before December 10, 2018. Id.




 Page 1 of 2                         CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk __
        On November 27, 2018, Defendant filed a Notice of Nonreceipt of Plaintiff’s Portion of the
Joint Stipulation. Dkt. 30. As of the date of this Order, a Joint Stipulation has not been filed and
the parties have not requested an additional extension of time to do so.

                                              II.
                                          DISCUSSION

         Under Federal Rule of Civil Procedure 41(b), the Court may dismiss an action with prejudice
for failure to prosecute or failure to comply with any court order. See Fed. R. Civ. P. 41(b).

        Here, despite multiple extensions, Plaintiff has failed to serve her portion of the Joint
Stipulation as ordered by the Court on October 9, 2018. Consequently, under Rule 41(b), the Court
may properly dismiss the instant action with prejudice for failure to prosecute and comply with a
court order. However, before dismissing this action, the Court will afford Plaintiff an opportunity
to explain the failure and immediately serve her portion of the Joint Stipulation on Defendant.

                                              III.
                                             ORDER

        Accordingly, Plaintiff is ORDERED TO SHOW CAUSE, in writing, why this action
should not be dismissed for failure to prosecute and/or comply with court orders. Plaintiff shall
have up to and including December 31, 2018, to respond to this Order. Plaintiff is cautioned
that failure to timely file a response to this Order will be deemed by the Court consent to the
dismissal of this action with prejudice.


        IT IS SO ORDERED.




 Page 2 of 2                       CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk __
